                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Bob A. Brinson
                              Plaintiff,
v.                                                    Case No.: 1:17−cv−01659
                                                      Honorable John Z. Lee
John Trost, et al.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, July 29, 2019:


       MINUTE entry before the Honorable John Z. Lee:Unopposed motion for
extension of time of the summary judgment briefing schedule [134] is granted. Plaintiff's
responses to Defendants' motion for summary judgment are due by 9/6/19; replies due by
9/27/19. No appearance is required on the motion.Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
